Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2020

                                     No. 04-20-00051-CV

                                 MEDFINMANAGER, LLC,
                                       Appellant

                                               v.

                                         John SALAS,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22706
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
         On July 28, 2020, appellee filed an unopposed motion requesting permission to assert his
cross-appellant points in a single brief as appellee and cross-appellant. He further requests a
forty-five day extension of time to file that brief. After consideration, we GRANT appellee’s
request and ORDER appellee to file his single brief by September 14, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court